DETAILED ACTION
This office action follows a reply filed on April 25, 2022.  Claim 13 has been amended.  Claims 8-16 are currently pending and under examination.
The rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 8-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,800,800.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘800 claims a composition comprising 35-55 wt% (A) of an aromatic phosphate aluminum-hydroxy salt; 20-40 wt% (B) sodium carboxylate, specifically a sodium aromatic carboxylate or a sodium-fatty acid (claim 4), 5-20 wt% (C) fatty acid metal salt, such as that of a lithium fatty acid salt, and 5-35 wt% (D) fatty acid (claims 1, 2, 5 and 6), where the compositions is added to a thermoplastic resin, such that (A) is present in an amount of 0.001-10 phr (claim 7), where the thermoplastic resin is a polyolefin (claim 8), specifically polypropylene (claim 9), and a molded article is prepared therefrom (claim 10).
	Lithium myristate is a known fatty acid metal salt and sodium stearate is a known fatty-acid sodium salt.  Based on these molecular weights, a composition comprising, for example, 45 parts (A), 28 parts (B) and 15 parts (C), suggests a composition with a molar ratio of lithium myristate to sodium stearate of 0.41 and a molar ratio of hydroxyaluminum-bis[2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate] to the total content of lithium myristate and sodium stearate of 0.26.  Therefore, it can be seen that the compositions of US ‘800 reads on the claimed compositions.

Claim Rejections - 35 USC § 103
Claims 8-10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2013-133364; however, for convenience, the machine translated English language equivalent will be cited below.
JP ‘364 exemplifies preparing pellets, a molded article, from a composition comprising the following:
100 parts PBAT (polybutylene adipate terephthalate), 
10 parts NA-21, which as evidenced by Kristiansen is a mixture of 70% hydroxyaluminum-bis[2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate] and 30% lithium myristate (p. 4, [0077]), 
suggesting a blend of 7 phr hydroxyaluminum-bis[2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate] (MW= 1015.22 g/mol, 6.9x10-3 moles), which meets applicants’ (A), and 3 phr lithium myristate (MW=234.3 g/mol, 1.3x10-2 moles), which meets applicants’ (C) when R6 is an aliphatic organic acid having 13 carbon atoms and M1=lithium; and 
and 10 parts NaV101, which as evidenced by Clariant is sodium montanate (MW=446.7 g/mol, 2.2x10-2 moles), which meets applicants’ (B) sodium carboxylate.
Sodium montanate is a sodium-fatty acid having 28 carbons; however, JP ‘364 teaches that sodium fatty-acids having a formula of CH3(CH2)nCOONa (where n≥0) are suitable.  Therefore, substituting sodium montanate with sodium laurate (C12), sodium myristate (C14), sodium stearate (C18), etc. are prima facie obvious, as these are suggested by JP ‘364.
This suggests a composition comprising a molar ratio of (C)/(B) of 0.59 and a molar ratio of (A)/{(B)+(C)} of 0.20.
JP ‘364 is prima facie obvious over instant claims 8-10 and 12.

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101265347; however, for convenience, the machine translated English language equivalent will be cited below.
CN ‘347 teaches preparing molded articles from a composition comprising polypropylene and a transparent nucleating agent comprising a compound (A) the polyvalent metal salt of a substituted diary phosphoric acid and compound (B) an alkali metal salt of a fatty acid, where two kinds of compound (B) can be present.
CN ‘347 exemplifies a composition comprising the following (Example 6):
100 parts polypropylene and 
1 part of a nucleating agent comprising:
50 wt% (or 0.5 parts) A1 

    PNG
    media_image1.png
    147
    327
    media_image1.png
    Greyscale
;
20 wt% (or 0.2 parts) B1, sodium stearate, which meets applicants’ (B), as sodium stearate is a C18 sodium-fatty acid (MW=306.46 g/mol, 1.6x10-3 moles); and 
30 wt% (or 0.3 parts) B4, hydroxylithium stearate (MW=306.41, 9.8x10-4 moles), which meets applicants’ (C).
CN ‘347 also teaches compound (A) can be that of the following:
 
    PNG
    media_image2.png
    148
    356
    media_image2.png
    Greyscale

as a suitable compound (A) (MW= 1015.22 g/mol, 4.9x10-4 moles).
Substituting A3 for A1 in Example 8 is prima facie obvious as this modification is clearly suggested by the teachings of CN ‘347, and suggests a composition with a molar ratio of (C)/(B) of 0.61 and a molar ratio of (A)/{(B)+(C)} of 0.62.
Additionally, CN ‘347 shows that A3 provides less haze than A1.  See Examples 01 vs 03, where 01 uses A1 without (B) and provides a haze of 19.5% and 03 uses A3 without (B) and provides a haze of 18.4.  Therefore, one of ordinary skill in the art would expect that by substituting A3 for A1, the haze would be less.
CN ‘347 is prima facie obvious over instant claims 8-16.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
Applicants argue that the examiner has not used a proper rationale to reject the claims.
In both of the above rejections, the examiner suggests substituting one element for another taught by the same reference.  This is an exemplary rationale.
See MPEP 2143(I) EXEMPLARY RATIONALES
Examples of rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results

Applicants argue that JP ‘364 teaches away from using the claimed sodium carboxylate, as n=20-30 is preferred.
JP ‘364 teaches that n can be any number greater than or equal to 0, teaching that n=20-30 is preferred; however, a teaching of a preferred embodiment is not a teaching away.
Please consider the following:
MPEP 2123 [R-5]  Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.
II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)…. Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicants argue unexpected reduction in haze when using the claimed organophosphate compared to that exemplified by CN ‘347, comparing A1 and A3 of CN ‘347 in applicants’ own invention.
The declaration under 37 CFR 1.132 filed April 25, 2022 is insufficient to overcome the rejection of claims 8-16 based upon CN ‘347 as set forth in the last Office action because:  applicants showing is not unexpected.
While applicants have compared the closest prior art, this showing is expected, as CN ‘347 compares A1 (Ca salt) in Comparative Example 01 and A3 (Al salt) in Comparative Example 03 and A3 provides a lower haze % than A1 (A1=19.5 vs A3=18.4).  Therefore, one of ordinary skill in the art would expect the substitution of A1 for A3 to result in a reduction in haze.
A more accurate translation is provided from Espacenet to show this comparison (pp. 5-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766